Per Curiam.
As a rule, the judicial branch of the government will not institute an inquiry into the motives controlling action by the legislative bodies of municipal corporations. If the particular action in question is expressly or impliedly authorized by statute, the courts will in general only inquire into the motives prompting it where fraud is charged and the party complaining claims to have been injured thereby (1 Dill. Mun. Corp. 3d ed. § 311); and, it is hardly necessary to add, the investigation in such cases will only be made in proceedings properly instituted and with the proper parties. .
The statute authorizes the city council of Denver to discharge policemen whenever in its judgment a reduction of the force is deemed advisable. It clearly appears from the preamble and resolutions adopted that such reduction was made in pursuance of the statute authorizing it; and, under the circumstances of this case, we are *160not permitted to question the motive of the cóuncilmen in the action taken. True, they afterwards appear to have changed their minds, for at the same meeting they adopted a resolution increasing the police force; but we do not agree with counsel in the proposition that such action alone is sufficient to sustain plaintiff’s right to recover either salary or damages. No testimony was tendered showing, or tending to show, declarations or acts of the city council, or any of the members thereof, other than the official action taken at the special meeting when plaintiff was discharged; nor was any other evidence of bad faith introduced or offered. This we cannot consider as sufficient to establish plaintiff’s proposition that that body disobeyed the law, and were guilty of fraud in the premises. The council were not merely authorized to reduce the police force; they also possessed the power to increase the same when in their judgment such increase became necessary. It is not for us to say that no exigency arose requiring a sudden and speedy increase of the police force; neither can we question the right of the councilmen to change their minds regarding the matter; nor is it our province to fix a period that must elapse after a reduction of the force before it may be lawfully increased. The presumption is that the city council acted honestly, and according to that which in their judgment was for the best interests of the city. And the proceedings recited by the record before us are not sufficient to overcome this presumption.
Th¿ case of State v. Schumaker, 27 La. Ann. 332, does not, as we understand it, necessarily conflict with the foregoing view. In that case the municipal action recited in the opinion was a notice to relator by the clerk of the metropolitan police board “that he was honorably discharged under the provisions of section 3, act No. 60, Acts of 1874, and Dr. Schumaker was appointed in his place.” Thus it appeared that the board misunderstood the statute. They were authorized by the statu*161tory provision mentioned to remove relator for the purpose of reducing the force; they could not discharge him for the purpose of employing Dr. Schumaker “in his place.” The judgment of the court below will be affirmed.

Affirmed.

Elliott, J., not sitting, having tried the case below.